Case 2:20-cv-00166-JRS-MJD Document 1 Filed 03/24/20 Page 1 of 3 PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 INDIANA        FARM        BUREAU )
 INSURANCE, as Subrogee of Mark )
 and Marilyn Anson,                )
                                   )
              Plaintiff,           )          Civil Action No. _________
                                   )
      v.                           )          Judge ___________
                                   )
 THE    CINCINNATI       INSURANCE )
 COMPANY,                          )
                                   )
              Defendant.           )

                                NOTICE OF REMOVAL

      Defendant, THE CINCINNATI INSURANCE COMPANY (hereinafter referred to as

“Cincinnati”) pursuant to 28 U.S.C. §1446, hereby removes the above-captioned action,

pending in the Knox County Circuit Court as Cause No. 42C01-2002-PL-000010 to the

United States District Court for the Southern District of Indiana. Removal is based upon

28 U.S.C. § 1332. As grounds for removal, Cincinnati states as follows:

      1.     Plaintiff INDIANA FARM BUREAU INSURANCE (“IFB”) filed a complaint in

the Knox County, Indiana Circuit Court under Cause No. 42C01-2002-PL-000010 (the

“State Court Case”).

      2.     IFB seeks a declaratory judgment in relation to a judgement entered in a

lawsuit captioned Indiana Farm Bureau Insurance, as Subrogee of Mark and Marilyn

Anson, and Mark and Marilyn Anson v. Midwest Log Home Construction, LLC, d/b/a

American Rustic Builders, Timothy P. Rosi, and Peter S Rosi, Cause no. 42C01-1406-

PL-000071, filed in the Knox County, Indiana Circuit Court. A true copy of the State Court

Case Complaint, together with its exhibits, is attached hereto as Exhibit 1.
Case 2:20-cv-00166-JRS-MJD Document 1 Filed 03/24/20 Page 2 of 3 PageID #: 2




       3.     IFB alleges that it seeks judgment in the amount of $509,173.77 against

Cincinnati.

       4.     There is complete diversity of citizenship among the parties.

       5.     IFB is an Indiana corporation headquartered in Indianapolis, Indiana.

       6.     Cincinnati is an Ohio Corporation headquartered in Fairfield, Ohio.

       7.     Pursuant to 28 U.S.C. § 1332, the District Courts have jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000, exclusive

of interest and costs, and is between citizens of different States.

       8.     This Court possesses removal jurisdiction under 28 U.S.C. §1441, which

permits removal of cases to federal court based on diversity of citizenship.

       9.     Plaintiff filed the State Court Case on February 27, 2020.

       10.    As such this notice is being filed with the U.S. District Court for the Southern

District of Indiana on March 24, 2020, within 30 days of determining that the case was

removable to this Court. See 28 U.S.C. §1446(b).

       11.    This Court is situated in the district and division serving the location of the

action pursuant to 28 U.S.C. §1446(a).

       12.    Defendant will also file their “Notice of Filing Notice of Removal” with the

Knox County, Indiana Circuit Court and then serve a copy upon Plaintiff’s counsel

pursuant to 28 U.S.C. §1446(a) and (d).

       13.    This Notice of Removal is signed in compliance with Fed. R. Civ. Pro. 11.

       WHEREFORE, this Action should proceed in the United States District Court for

the Southern District of Indiana, Terre Haute Division, as an action properly removed

thereto.




                                              2
Case 2:20-cv-00166-JRS-MJD Document 1 Filed 03/24/20 Page 3 of 3 PageID #: 3




DATED: March 24, 2020                 Respectfully Submitted,


                               By:    /s/ Dennis M. Dolan
                                          One of Its Attorneys

Attorneys for Defendants

Dennis M. Dolan, Attorney #34423-45
Litchfield Cavo LLP
303 West Madison Street, Suite 300
Chicago, Illinois 60606
Phone: (312) 781-6641
Fax:     (312) 781-6630
dolan@litchfieldcavo.com




                                        3
